DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 6 and 9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  The following is a statement of reasons for the indication of allowable subject matter:  
Claim 6 encompasses an apparatus having a lateral arm, a carriage, a lock assembly, and a gun mount to support a biopsy gun which is lockable on the carriage in alternative 180 degree offset positions relative to one another.  The prior art at the time the invention was made — notably, Koutrouvelis — does not anticipate the claimed invention nor would such a claimed invention be otherwise reasonably obvious in view of the state of the pertinent art at the time of the invention.  Claim 9 is allowable by virtue of its dependence on claim 6.  

Claims 7-8 and 13-16 are allowed. The following is an examiner’s statement of reasons for allowance:
The combination of references provided under § 103 with which claim 7 (and, correspondingly, claim 8) was previously rejected do not make obvious the claimed 
Claims 13-16 encompass a locking mechanism for securing a gun mount to a carriage which is not contemplated, explicitly or implicitly, by the prior art at the time the invention was made.  The use of a tee-nut in cooperation with a camshaft and a pilot pin in cooperation with a camshaft is not considered in the surgical implement mounting art.  The prior art generally contemplates more straightforward, less interactive arrangements (i.e., those with more simplistic fixative/fastening components to secure two portions together) which makes the combination of elements in claims 13-16 novel and inventive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Rejections - 35 USC § 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 now recites the amended language of “wherein, in the second position, the gun mount is rotated laterally 180 degrees relative to the carriage as compared to in the first position”.  This limitation does not define the relative 180 degree rotation with adequate clarity (i.e., is the rotation 90 degrees in either direction from a median point?  Would then one direction of rotation be medial instead of lateral?).  Further, the phrase “as compared to in the first position” does not make clear the specific comparison (i.e., as compared to what component in the first position?).  Examiner suggests amending 
“wherein, in the second position, the gun mount is rotated laterally 180 degrees relative to the carriage as compared to in the first position” 

to recite 
'wherein the gun mount is configured to rotate   180 degrees between the first position and the second position relative to the carriage ’ 

in order to improve clarity of understanding.  Claim 9 is rejected due to its dependence on claim 6. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

Claims 1-3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koutrouvelis in view of Mitchell (US 20060261571 A1 – previously cited) and Brabrand (US 20020065462 A1 - previously cited).  

For claim 1, Koutrouvelis teaches an apparatus comprising:
a lateral arm; [150 / 150’];
a carriage assembly [120 / 120’] which traverses along the lateral arm in a straight line along a predefined axis, [e.g., axis traces of Fig. 1], the carriage assembly including a carriage [i.e., body of 120], and
a gun mount [10, 12, 20] configured to support a biopsy gun, [10 with carrier 20 is well and reasonably able to support a biopsy gun], the gun mount being connected to the carriage using complementarily-shaped portions of on the carriage and the gun mount that matingly engage one another; [where device 10 is mounted upon span 100 via screw 118 fastening to slot/groove 110 where then screw 118 and slot 110 can be understood to be complimentarily-shape portions which matingly engage one another]; 
wherein the predefined axis along which the carriage assembly traverses the lateral arm is parallel to an insertion direction of the biopsy gun [vertical axis of movement of members 120/120’ is parallel to an injection direction - e.g., Fig. 8].  

For claims 1-3, Koutrouvelis fails to teach the carriage assembly including self-adjusting rollers which are loaded against the lateral arm by spring members, wherein the spring members include a resilient beam, wherein the resilient beam is designed to 
 Mitchell teaches a transport assembly [38 / 138] including teaches self-adjusting rollers [158] which are loaded against a lateral portion [188] by spring members [178], wherein the spring members include a resilient beam [178 is a leaf spring per ¶65], wherein the resilient beam is designed to deflect and to apply a force when deflected [leaf spring is designed to apply a force when deflected].   Similarly, Brabrand teaches a mounted carriage assembly [Figs. 9-10] having self-adjusting rollers [13’, 14’, 13, 14] including a set of fixed rollers on a first side of an arm [outer of 13 / 14] and a movable set on another side of the arm [middle of 13 / 14 connected to 13’ / 14’].  
It would have been obvious to one of ordinary skill in the pertinent art at the time the invention was made to modify the carriage assembly of Koutrouvelis to incorporate spring-loaded rollers against a lateral arm through spring members as taught by Mitchell and Brabrand in order to ensure the carriage properly interfaces with the lateral arm [Mitchell ¶¶64-65] and to ensure smooth movement along the lateral arm [Brabrand ¶39].   

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koutrouvelis in view of Mitchell, Brabrand, and Hughes (US 20110015517 A1 – previously cited).  

For claim 5, Koutrouvelis fails to teach a cam-actuated X-axis stop which is removably secured to the lateral arm to limit an extent of traverse of the carriage.  However, consider that Koutrouvelis does teach a toggle clamp [170] for securing and limiting an extent of traverse of the carriage.   Hughes teaches a biopsy lateral arm system [Fig. 13, 15, 17] which incorporates a cam-actuated locking assembly and cam-actuated lateral axis-stop [e.g. 512 / 519 / 586 / 610; where the cam levers encompass, under BRI, a locking assembly and an x-axis stop] where the cam secures a first movement portion to a lateral arm in an activated state. 
It would have been obvious to one of ordinary skill in the pertinent art at the time the invention was made to modify the locking assembly of Koutrouvelis to incorporate the cam-actuated mechanism[s] of Hughes in order to remotely and independently set a first adjustment/position of the apparatus, separate from other positional adjustments, as suggested by Hughes [Hughes ¶10], and as a routine and predictable alternative to a toggle clamp; cam actuated clamps being commonly available in the pertinent industry. Additionally, it would have been obvious to incorporate the cam-actuated axis locks of Hughes in order to achieve the predictable effect of limiting excess needle movement [i.e., excess lateral movement in the apparatus of Koutrouvelis] [Koutrouvelis col. 6 ll. 45-48]. 

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koutrouvelis in view of Miller (US 4869378 - previously cited).  

For claim 10, Koutrouvelis teaches an apparatus comprising: a lateral arm [150 / 150’]; a carriage [120 / 120’] which traverses along the lateral arm in a straight line along a predefined axis [e.g., axis traces of Fig. 1]; 
a gun mount [10, 12, 20] configured to support a biopsy gun [10 with carrier 20 is well and reasonably able to support a biopsy gun], 
wherein the gun mount is alternatively mountable on the carriage in a plurality of orientations [10 with carrier 20 is reversibly locked / “alternatively mountable” through at least screw 118 discussed in col. 6 ll. 41-43 et seq.] using a plurality of alternative slots [110, 12] arranged along a secondary axis which is orthogonal to the predefined axis [110 and 12 can be understood to be (under BRI) “arranged along a secondary axis which is orthogonal to the predefined axis”][see also slot of 16’ per optional embodiment of Fig. 11]; and 
wherein the predefined axis along which the carriage traverses the lateral arm is parallel to an insertion direction of the biopsy gun [vertical axis of movement of members 120/120’ is parallel to an injection direction - e.g., Fig. 8].  

Koutrouvelis fails to teach a cam-actuated locking mechanism for securing the gun mount to the carriage.  Miller teaches a cam-actuated clamp [Figs. 6-11; col. 4 ll. 48-49] which is secured to a lateral arm [21].  It would have been obvious to one of ordinary skill in the pertinent art at the time of the invention to modify the gun mount and carriage of Koutrouvelis  to include a cam-actuated lock as taught by Miller to secure [Miller col. 1 ll. 32-35] which provides the predictable advantage of allowing the gun mount to be reversed in position on the carriage [Miller col. 1 ll. 52-60].  

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koutrouvelis in view of Miller and Unger (US 5628327 A - previously cited).

For claim 12, Koutrouvelis fails to teach a tee nut associated with a carriage and a corresponding tee slot associated with a gun mount.  Unger teaches a biopsy assisting device which associates mounting parts with tee nuts and corresponding slots [Fig. 3B bracket 8 connected to plate 9 using tee nuts with corresponding slots; Fig. 6A table 20a connected to track 19 using tee nut with corresponding slot].  It would have been obvious to one of ordinary skill in the pertinent art at the time of the invention to associate the carriage of Koutrouvelis with a tee nut and a corresponding tee slot as taught by Unger as a routine and predictable substitution of fasteners commonly available in the pertinent industry.  

Claims 17 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koutrouvelis in view of Miller and Tsonton (US 20040077972 A1 - previously cited).

For claim 17, Koutrouvelis fails to teach the carriage which includes at least one stop pin and the gun mount includes at least one stop pin seat wherein the gun mount is [820] which has a first set of stop pins [836] which fully insert into their respective seats [828] to align the gun mount in a predetermined relationship with a biopsy gun [938].  It would have been obvious to one of ordinary skill in the pertinent art at the time of the invention to couple the gun mount onto the carriage of Koutrouvelis using the stop pins and their respective seats to achieve a predetermined relationship as taught by Tsonton in order to reduce clearances that would result in positioning errors [Tsonton ¶117].  

For claim 18, Tsonton further teaches a first set of stop pin seats [828] and a second set of stop pin seats which align, the gun mount [820], offset in position by 180 degrees [oppositely facing grooves 116] from the first set of stop pin seats.  It would have been obvious to one of ordinary skill in the pertinent art at the time of the invention to couple the gun mount onto the carriage of Koutrouvelis using two sets of opposing stop pin seats—seats that are positioned 180 degrees from each other—as taught by Tsonton to reduce clearances which could otherwise result in positioning errors [Tsonton ¶117]. 

Response to Arguments
Applicant’s arguments and amendments with respect to claim 6 have been fully considered and are persuasive.  The prior art rejection of claim 6 has been withdrawn (as has claim 9 by virtue of its dependence on claim 6).  

Applicant's arguments, with respect to the prior art applied to claims 1 and 10, filed 3/11/21, have been fully considered but they are not persuasive.

Applicant argues 
    PNG
    media_image1.png
    363
    612
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    33
    528
    media_image2.png
    Greyscale

	Examiner respectfully disagrees.  The limitation in question recites “the gun mount being connected to the carriage using complementarily-shaped portions of the carriage and the gun mount that matingly engage one another”.  No structure innate to the phrase “complementarily-shaped portions of the carriage and the gun mount” excludes or precludes slot 110 and screw 118 from being understood as complimentary portions of the carriage (e.g., slot 110) and the gun mount (e.g., screw 118).  Slot 110 is 

	Applicant argues 
    PNG
    media_image3.png
    436
    613
    media_image3.png
    Greyscale

	Examiner respectfully disagrees.  Slots 110 and 12 of Koutrouvelis can be understood to be “alternative slots arranged along a secondary axis” under BRI and 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342.  The examiner can normally be reached on Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN S MELHUS/Examiner, Art Unit 3791

/PATRICK FERNANDES/Primary Examiner, Art Unit 3791